Title: From George Washington to Captain Stephen Chambers, 27 February 1778
From: Washington, George
To: Chambers, Stephen



Sir.
[Valley Forge, 27 February 1778]

You are aware, that the purposes of the party, under your command, are, as much as possible to cover the roads leading into Philadelphia—cut off the communication between the city and country, and prevent the depredations, dayly committing by the Enemys parties. Your own discretion also and knowledge of the country will point out the best means of accomplishing these ends. I shall only observe that in order thereto, and for the security of your party, it will be incumbent on you, never to remain long in the same place, but to be constantly changing your position and quarters.
There is one thing to which I would point your particular attention; which is, as far as circumstances and the general intention of your party

will permit, to keep yourself in a posture, most convenient, for covering any supplies, that may be coming to this army. Should you hear of any large quantity of Cloathing, or Provisions, coming to camp, which are not accompanied by a proper escort, I would have you take it under your care, and see it safe on its way.
To induce your men to be more active and zealous in the execution of their duty; every thing that may be actually taken going into, or coming out of the city, shall be the property of the captors. But to prevent any abuse of this privilege, by making it a cover for plundering the inhabitants, it must always be managed under the eye of a commissioned Officer, and no forfeiture must be made, but where the fact is clearly ascertained. One principal object of your command is to protect the country—it is therefore peculiarly your duty to prevent any violence, on the persons or property of the inhabitants, being perpetrated by your party.
When any Horses, or Cattle, happen to be taken, you will order them immediately to Camp to be delivered to the Quarter-Master, or Commissary General, for the Public service. Directions will be given them to pay the Captors the value of what they receive, on a generous estimate. Given at Head Quarters Valley Forge Feby 27th 1778

Go: Washington


P.S. You will apply to Major Jemmison who is now on the enemy’s lines with a party of horse. He will cooperate with you and give you all the aid, you may require.

